DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 03/27/2020 for application number 16/651,466. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-30 are presented for examination.

Priority
This application has claimed the benefit of PCT Application Number PCT/US2018/053406 filed on 09/28/2018, which claims benefit to PRO Application Number 62/565,527 filed on 09/29/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

References Cited but not Used
Cragun et al. (US 2005/0160355 A1) – describes a system for maintaining annotations for a plurality of revised documents and versions of documents.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 19-21, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Palmucci (US 2013/0185252 A1) in view of Hopkins et al. (US 2016/0188686 A1).

Regarding claim 1, Palmucci teaches a method for maintaining modification management of one or more source documents, comprising: 
determining modifications in each revision of each source document [Fig. 1, (104), Paras. 36-38, determining modifications of each revision through processing each branch and maintaining the revision history by each user]; 
storing said modifications [Fig. 1, (104), Paras. 36-38, maintaining the branching revision history (i.e. storing each revision)]; and 
notifying a user of the tailored document with respect to said determined modifications in each source document that are incorporated in the tailored document [Fig. 1, (110), Para. 43, sending notifications to each user of published documents (i.e. revisions)]; 
Paras. 36-38, each modification includes information for each revision within the branching revision history].

But, Palmucci does not explicitly teach maintaining modification management of a tailored document based on transcluded portions of one or more source documents.
However, Hopkins teaches maintaining modification management of a tailored document based on transcluded portions of one or more source documents [Paras 101-103, maintaining modifications for tailored documents using transcluded information].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the revision history management system of Palmucci and incorporate the management of transcluded documents of Hopkins to allow the system to automatically reflect changes made within transcluded sections or documents.
A person having ordinary skill in the art would have been motivated to modify and include the management of transcluded documents to allow the user to view changes made to transcluded section and/or documents without having to manually retype the changes, creating an efficient and user friendly system [Para. 130 of Hopkins].

Regarding claims 9, 19, and 29, Palmucci and modified by Hopkins teach all of the limitations of claim 1 as described above. Palmucci further teaches wherein the step of notifying includes displaying text notifications [Fig. 1, (110), Para. 45, sending notifications to each user of published documents (i.e. revisions) via email (i.e. text)].

Regarding claims 10, 20, and 30, Palmucci and modified by Hopkins teach all of the limitations of claim 1 as described above. Palmucci further teaches wherein each source document is hierarchical in structure and wherein each portion of the source document modified is inherited upwards and each portion of the source document modified by deletion is inherited downwards [Para. 45, auto merging document/revision changes upwards or downwards (i.e. forward or backwards) through the branch using the “auto merge” function].

Regarding claim 11, Palmucci teaches an apparatus for maintaining modification management of one or more source documents, comprising: 

a data storage including storage of a computer program code [Fig. 16, (1684), Para. 99, memory with program code]; 
a central processing unit communicating with the data storage, the central processing unit under program control [Fig. 16, (1683), Para. 99, CPU to execute program code stored in memory]; 
a display in communication with the central processing unit, the central processing unit configured to cause the apparatus to [Fig. 16, (1685), Para. 100, display]: 
determine modifications in each revision of each source document [Fig. 1, (104), Paras. 36-38, determining modifications of each revision through processing each branch and maintaining the revision history by each user]; and 
notify a user of the tailored document with respect to said determined modifications in each source document that are incorporated in the tailored document [Fig. 1, (110), Para. 43, sending notifications to each user of published documents (i.e. revisions)]; 
Paras. 36-38, each modification includes information for each revision within the branching revision history].

But, Palmucci does not explicitly teach maintaining modification management of a tailored document based on transcluded portions of one or more source documents.
However, Hopkins teaches maintaining modification management of a tailored document based on transcluded portions of one or more source documents [Paras 101-103, maintaining modifications for tailored documents using transcluded information].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the revision history management system of Palmucci and incorporate the management of transcluded documents of Hopkins to allow the system to automatically reflect changes made within transcluded sections or documents.
A person having ordinary skill in the art would have been motivated to modify and include the management of transcluded documents to allow the user to view changes made to transcluded section and/or documents without having to manually retype the changes, creating an efficient and user friendly system [Para. 130 of Hopkins].

Regarding claim 21, Palmucci teaches a computer program product embodied on a non-transitory computer readable memory [Para. 99, program code to be executed to perform the following], comprising computer program code configured to perform maintaining modification management of one or more source documents, and further configured to: 
Fig. 1, (104), Paras. 36-38, determining modifications of each revision through processing each branch and maintaining the revision history by each user]; and 
notify a user of the tailored document with respect to said determined modifications in each source document that are incorporated in the tailored document [Fig. 1, (110), Para. 43, sending notifications to each user of published documents (i.e. revisions)]; 
wherein said modifications include any changes in the source documents between revisions of the source document [Paras. 36-38, each modification includes information for each revision within the branching revision history].

But, Palmucci does not explicitly teach maintaining modification management of a tailored document based on transcluded portions of one or more source documents.
However, Hopkins teaches maintaining modification management of a tailored document based on transcluded portions of one or more source documents [Paras 101-103, maintaining modifications for tailored documents using transcluded information].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the revision history management system of Palmucci and incorporate the management of transcluded documents of Hopkins to allow the system to automatically reflect changes made within transcluded sections or documents.
A person having ordinary skill in the art would have been motivated to modify and include the management of transcluded documents to allow the user to view changes made to Para. 130 of Hopkins].

Claims 2, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palmucci (US 2013/0185252 A1) in view of Hopkins et al. (US 2016/0188686 A1) and further in view of Avery et al. (US 2014/0280204 A1).

Regarding claims 2, 12, and 22, Palmucci as modified by Hopkins teaches all of the limitations of claim 1 as described above. But, neither Palmucci nor Hopkins explicitly teach wherein the step of determining modifications in each revision of each source document includes calculating the difference between successive revisions of each source document.
However, Avery teaches wherein the step of determining modifications in each revision of each source document includes calculating the difference between successive revisions of each source document [Fig. 4B, (450, 455), Paras. 37-38, calculating weighted values for each change made within each version].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the revision history management system of Palmucci and incorporate the revision management calculation of Avery to allow the system to automatically reflect the changes made through different sections or documents.
A person having ordinary skill in the art would have been motivated to modify and include the revision management calculation to allow the user to view a complete history of Para. 26 of Avery].

Claims 3-5, 13-15, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Palmucci (US 2013/0185252 A1) in view of Hopkins et al. (US 2016/0188686 A1) in view of Avery et al. (US 2014/0280204 A1) and further in view of Strathearn et al. (US 2009/0157608 A1).

Regarding claims 3, 13, and 23, Palmucci as modified by Hopkins and Avery teach all of the limitations of claim 2 as described above. But, neither Palmucci, Hopkins, nor Avery explicitly teach wherein the step of notifying includes displaying revised transcluded portions of the tailored document for portions of a source document that have changed between revisions of the source document.
However, Strathearn teaches wherein the step of notifying includes displaying revised transcluded portions of the tailored document for portions of a source document that have changed between revisions of the source document [Fig. 3, (304), Paras. 25, 28, 32, 50, displaying markups (i.e. notifications) of each revision].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the revision history management system of Palmucci and incorporate the notification display of Strathearn to allow the system to display notifications for each of the changes made through different sections or documents.
Para. 47 of Strathearn].

Regarding claims 4, 14, and 24, Palmucci as modified by Hopkins, Avery, and Strathearn teach all of the limitations of claim 3 as described above. Strathearn further teaches wherein the revised transcluded portions of the source documents included in the transcluded document are displayed in a red-line manner [Fig. 3, (304), Paras. 25, 28, 32, 36, 50, displaying markups using highlights, strike-outs, etc., for each revision].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the revision history management system of Palmucci and incorporate the notification display of Strathearn to allow the system to display notifications for each of the changes made through different sections or documents.
A person having ordinary skill in the art would have been motivated to modify and include the notification display to allow the user to view a complete history of changes made to sections and/or documents, creating an efficient and user friendly system [Para. 47 of Strathearn].

Regarding claims 5, 15, and 25, Palmucci as modified by Hopkins, Avery, and Strathearn teach all of the limitations of claim 4 as described above. Palmucci further teaches receiving user input regarding which, if any, of the modifications shall be incorporated in the Para. 43, receiving user inputs with regard to which, if any, of the modifications shall be incorporated into the tailored document].

Claims 6-8, 16-18, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Palmucci (US 2013/0185252 A1) in view of Hopkins et al. (US 2016/0188686 A1) and further in view of Roy et al. (US 2017/0076151 A1).

Regarding claims 6, 16, and 26, Palmucci as modified by Hopkins teaches all of the limitations of claim 1 as described above. But, neither Palmucci nor Hopkins explicitly teach wherein the step of notifying includes generating icons that identify the type of modification.
However, Roy teaches wherein the step of notifying includes generating icons that identify the type of modification [Fig. 5B, Paras. 37, 41, 107, 113, displaying changes or modification using different icons].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the revision history management system of Palmucci and incorporate the notification display of Roy to allow the system to display notifications for each of the changes made through different sections or documents.
A person having ordinary skill in the art would have been motivated to modify and include the notification display to allow the user to easily navigate through different revisions within a changed document, creating an efficient and user friendly system [Para. 2 of Roy].

Regarding claims 7, 17, and 27, Palmucci as modified by Hopkins and Roy teach all of the limitations of claim 6 as described above. Roy further teaches wherein the icons include an icon indicating that text in a portion of the tailored document has changed, another icon indicating that no change in a portion of the tailored document has occurred, and a further icon indicating that a portion of the tailored document has been deleted in the revision of the source document [Fig., 5B, (540), Paras. 37, 41, 113, using different icons based on the type or change made to a document].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the revision history management system of Palmucci and incorporate the notification display of Roy to allow the system to display notifications for each of the changes made through different sections or documents.
A person having ordinary skill in the art would have been motivated to modify and include the notification display to allow the user to easily navigate through different revisions within a changed document, creating an efficient and user friendly system [Para. 2 of Roy].

Regarding claims 8, 18, and 28, 8 Palmucci as modified by Hopkins and Roy teach all of the limitations of claim 7 as described above. Roy further teaches where the icons have different colors [Fig. 5B, (530, 532, 534), Paras. 37, 107, using different color icons to represent different information].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the revision history management system of Palmucci and 
A person having ordinary skill in the art would have been motivated to modify and include the notification display to allow the user to easily navigate through different revisions within a changed document, creating an efficient and user friendly system [Para. 2 of Roy].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179